EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert A. Gentile on 06/16/2021.

The application has been amended as follows: 
Claims 16, 23, 24, 28, 29 and 31 are cancelled.
In claims 19-21, 25-27 and 33, replace “Claim 16” with “claim 34”.
In claim 30, replace “Claim 29” with “claim 27”.
In claim 38, replace “each of the plurality of lines is linear” with “the at least one line is a horizontal raster line”.
In claim 39, line 2, replace “linear” with “horizontal raster”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 19-21, 25-27, 30, 33, 34 and 37-39 is indicated because the prior art of record does not show or fairly suggest a method wherein the at least one line of the plurality of lines is nonparallel with at least one other line of the plurality of lines such that the at least one line is angled relative to the at least one other line as recite din claim 34.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        06/16/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761